Title: James Madison to Dolley P. Madison, 8 December 1826
From: Madison, James
To: Madison, Dolley Payne Todd


                        
                            
                                
                            
                            
                                
                                    
                                
                                8 Dec. 1826
                            
                        
                        
My dearest.  My last was so full that it has left me little to add General Cocke joined on tuesday afternoon which makes up a board, but we are chiefly engaged with the Examinations, which go on very well. I fear it will be impossible to get away before the middle of next week. I need not say how anxious I am to be with you. We have dined every day from home since we arrived except the first & are engaged for every day to come till tuesday next. As the dinners are all male parties, except that of Mr. Blatterman, and the weather &c. prevent ordinary visits I have not yet seen any of the ladies of your acquaintance. I must if I can catch opportunities of calling on them before I leave the University. I have recd the packet from O. C. House, and shall look for another tomorrow which I hope will bring a line from you, which I hope will tell me that you are well and that nothing amiss has occurred. 

ever & most affectionately yours
                        
                            
                                J. M.
                            
                        
                    